Conger, J. This case was formerly before this court and is reported in 21 Ill. App. 312, where a statement of the facts can he found. After the cause was remanded a trial was had and a decree rendered in accordance with the prayer of the petition. The principal objection to the decree is, as claimed by appellants, that no title is shown in Randolph to the lot in question at the time of making the contract for the repairs to the mill. The evidence shows at least that he was in possession, claiming title, and hence such interest as he may have had was subject to the lien. The second assignment of error is that “the court erred in rendering a decree against F. F. Randolph by default, when he had a demurrer undisposed of.” As Randolph is no party to the appeal it is not necessary to notice this point; the error, if any it be, can not be urged by one not-affected by it. The decree of the Circuit Court will be affirmed. Judgment affirmed.